           Case 1:20-cv-01087-DAD-EPG Document 18 Filed 10/02/20 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10
11   WILLIAM SHAW,                                        Case No. 1:20-cv-01087-DAD-EPG (PC)
12                  Plaintiff,                            ORDER VACATING FINDINGS AND
13         v.                                             RECOMMENDATIONS (ECF NO. 12)

14   WOODS, et al.,                                       ORDER GRANTING MOTION FOR
                                                          LEAVE TO AMEND (ECF NO. 15)
15                  Defendants.
16                                                        ORDER DIRECTING CLERK TO FILE
                                                          PLAINTIFF’S FIRST AMENDED
17                                                        COMPLAINT (ECF NO. 16)
18
                                                          ORDER TRANSFERRING CASE TO THE
19                                                        SACRAMENTO DIVISION OF THE
                                                          EASTERN DISTRICT OF CALIFORNIA
20
21          William Shaw (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
22   in this civil rights action filed pursuant to 42 U.S.C. § 1983.
23          Plaintiff filed the complaint commencing this action on August 3, 2020. (ECF No. 1).
24   On September 3, 2020, the Court screened the complaint and issued findings and
25   recommendations, recommending that “[t]his case proceed on Plaintiff’s Eighth Amendment
26   sexual assault claim against defendant Shearer,” and that “Plaintiff’s failure to protect claim be
27   dismissed.” (ECF No. 12, p. 6).
28          On September 30, 2020, Plaintiff filed a motion for leave to amend (ECF No. 15), along

                                                      1
           Case 1:20-cv-01087-DAD-EPG Document 18 Filed 10/02/20 Page 2 of 3



 1   with a copy of the proposed amended complaint (ECF No. 16).
 2          Given that Plaintiff’s proposed amended complaint includes additional relevant factual
 3   allegations, the early stage of these proceedings, and that “the court should freely give leave [to
 4   amend] when justice so requires,” Fed. R. Civ. P. 15(a)(2), the Court will grant Plaintiff’s
 5   motion for leave to amend and vacate the findings and recommendations issued on September
 6   3, 2020.
 7          Additionally, Plaintiff states that the case should be transferred to the Sacramento
 8   Division of the Eastern District of California. (ECF No. 16, p. 2). In his First Amended
 9   Complaint, Plaintiff clarifies that the incidents alleged in the complaint occurred at California
10   State Prison, Sacramento (Id. at 1), which is part of the Sacramento Division of the United
11   States District Court for the Eastern District of California.
12          Pursuant to Local Rule 120(f), “[w]henever in any action the Court finds upon its own
13   motion, motion of any party, or stipulation that the action has not been commenced in the
14   proper court in accordance with this Rule, or for other good cause, the Court may transfer the
15   action to another venue within the District.” Therefore, the Court will grant Plaintiff’s request
16   and transfer this action to the Sacramento Division.
17          Accordingly, based on the foregoing, IT IS ORDERED that:
18              1. The findings and recommendations issued on September 3, 2020 (ECF No. 20),
19                  are VACATED;
20              2. Plaintiff’s motion for leave to amend (ECF No. 15) is GRANTED;
21              3. The Clerk of Court is directed to file Plaintiff’s First Amended Complaint (ECF
22                  No. 16);
23              4. This action is transferred to the United States District Court for the Eastern
24                  District of California sitting in Sacramento; and
25              5. All future filings shall refer to the new Sacramento case number assigned and
26                  shall be filed at:
27   \\\
28   \\\

                                                      2
          Case 1:20-cv-01087-DAD-EPG Document 18 Filed 10/02/20 Page 3 of 3



 1                       United States District Court
                         Eastern District of California
 2                       501 "I" Street, Suite 4-200
                         Sacramento, CA 95814
 3
 4
     IT IS SO ORDERED.
 5
 6     Dated:   October 2, 2020                           /s/
                                                      UNITED STATES MAGISTRATE JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
